996 F.2d 1214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald R. BRYANT, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-2169.
United States Court of Appeals, Sixth Circuit.
June 17, 1993.

1
Before GUY and BATCHELDER, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Donald R. Bryant appeals a district court order affirming the Secretary's denial of social security disability benefits.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   The parties have waived oral argument, and the panel unanimously agrees that oral argument is not needed in this case.   Fed.R.App.P. 34(a).


3
Bryant filed an application for social security disability benefits with the Secretary, alleging disability due to a back injury.   Following a hearing, the administrative law judge (ALJ) determined that Bryant was not disabled because he had the residual functional capacity to perform his past relevant work.   The Appeals Council affirmed the ALJ's determination.


4
Bryant then filed a complaint seeking judicial review of the Secretary's decision.   Over Bryant's objections, the district court adopted the magistrate judge's report and recommendation and granted summary judgment for the defendant.   Bryant has filed a timely appeal.


5
Upon review, we determine that substantial evidence exists to support the Secretary's decision.   Brainard v. Secretary of Health and Human Servs., 889 F.2d 679, 681 (6th Cir.1989) (per curiam).   Substantial evidence supports the Secretary's conclusion that Bryant can do a limited range of light work and, therefore, is capable of performing his past relevant work as a security guard.   Further, as Bryant can perform a limited range of light work, he does not match the vocational profile of the hypothetical claimant set forth at 20 C.F.R. § 404, Subpart P, App. 2, Section 201.00(h), Example 2.   Substantial evidence also supports the Secretary's conclusion that Bryant does not suffer from disabling pain.


6
Accordingly, we affirm the judgment for the reasons set forth in the magistrate judge's report and recommendation filed on April 27, 1992, as adopted in the district court's order filed on August 13, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Michigan, sitting by designation